DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 37 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 16. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim 
Applicant is advised that should claim 16 be found allowable, claim 37 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim 47 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 46. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 46 be found allowable, claim 47 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claims 1-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-38 of U.S. Patent No. 10,077,363 B2 (hereinafter “`363 Patent”) in view of U.S. Patent No. 9,580,867 B2 (hereinafter “`867 Patent”). 

Referring to Applicant’s independent claim 1, the `363 Patent recites a composition of matter comprising (a) a nano-composite material, said nano-composite material comprising an amorphous silica component, said amorphous silica component provided in three-dimensional haystack or globular configuration that presents a structure having interstitial spaces between amorphous silica structures with inner layers and outer layers with irregular interlacing amorphous silica structures or filaments which are fixed in relation to each other (See independent claim 1 of the `363 Patent), and (b) a crystalline calcium carbonate component, said crystalline calcium carbonate component comprising nano aragonite needle structures, said nano aragonite needle structures arising from said amorphous silica component (See independent claim 1 of the `363 Patent), (c) said nano-composite material having a major axis of length L in the range from 10 microns to 40 microns and a surface area of from 40 meters squared per gram to 200 meters squared per gram (See independent claim 1 of the `363 Patent).
Although the `363 Patent recites the composition of matter (See independent claim 1 of the `363 Patent), the `363 Patent does not recite “a coating composition for coating paper, paperboard, or label stock, said coating composition comprising a water slurry…..(b) clay; and (c) wherein said coating composition, after mixing, passes through a screen of selected size” according to Applicant’s claim language.
However, the `867 Patent recites a coating composition for coating paper, paperboard products, or label stock, said coating composition (See independent claim 1 of the `867 Patent) 

Referring to Applicant’s claim 2, the `363 Patent as modified by the `867 Patent recites said nano aragonite needle structures comprise aragonite crystals having a length of from 1 micron to 10 microns (See dependent claim 5 of the `867 Patent).

Referring to Applicant’s claim 3, the `363 Patent as modified by the `867 Patent recites said nano aragonite crystals have a length of from 3 microns to 5 microns (See dependent claim 6 of the `867 Patent).

Referring to Applicant’s claim 4, the `363 Patent as modified by the `867 Patent recites said nano aragonite needle structures comprise aragonite crystals having a diameter of from 100 nm to 200 nm (See dependent claim 7 of the `867 Patent).

Referring to Applicant’s claim 5, the `363 Patent as modified by the `867 Patent recites said nano aragonite crystals have an aspect ratio of from 50:1 to 100:1 (See dependent claim 8 of the `867 Patent).

Referring to Applicant’s claim 6, the `363 Patent as modified by the `867 Patent recites said nano-composite product has a water absorption characteristic in the range of from 100% to 300% (See dependent claim 9 of the `867 Patent).

Referring to Applicant’s claim 7, the `363 Patent as modified by the `867 Patent recites said nano-composite product has a water absorption characteristic of at least 150% (See dependent claim 10 of the `867 Patent).

Referring to Applicant’s claim 8, the `363 Patent as modified by the `867 Patent recites said nano-composite product has an oil absorption characteristic in the range of from 150% to 300% (See dependent claim 11 of the `867 Patent).

Referring to Applicant’s claim 9, the `363 Patent as modified by the `867 Patent recites said nano-composite product has an oil absorption characteristic in the range of from 200% to 250% (See dependent claim 12 of the `867 Patent).

Referring to Applicant’s claim 10, the `363 Patent as modified by the `867 Patent recites said nano-composite product has surface area in the range of from 50 meters squared per gram to 150 meters squared per gram (See dependent claim 13 of the `867 Patent).

Referring to Applicant’s claim 11, the `363 Patent as modified by the `867 Patent recites further comprising synthetic crystalline aragonite (See dependent claim 14 of the `867 Patent).

Referring to Applicant’s claim 12, the `363 Patent as modified by the `867 Patent recites wherein said synthetic crystalline aragonite comprises aragonite formed under pressure (See dependent claim 15 of the `867 Patent).

Referring to Applicant’s claim 13, the `363 Patent as modified by the `867 Patent recites said screen of selected size comprises a 100 mesh screen (See dependent claim 16 of the `867 Patent).

Referring to Applicant’s claim 14, the `363 Patent as modified by the `867 Patent recites said clay comprises calcined clay (See dependent claim 17 of the `867 Patent).

Referring to Applicant’s claim 15, the `363 Patent as modified by the `867 Patent recites said clay comprises natural clay (See dependent claim 18 of the `867 Patent).

Referring to Applicant’s claim 16, the `363 Patent as modified by the `867 Patent recites further comprising ground calcium carbonate (See dependent claim 19 of the `867 Patent).

Referring to Applicant’s claim 17, the `363 Patent as modified by the `867 Patent recites further comprising titanium dioxide (See dependent claim 20 of the `867 Patent).

Referring to Applicant’s claim 18, the `363 Patent as modified by the `867 Patent recites said coating composition having a target brightness, wherein increasing an amount of said nano-composite material in said coating composition allows decrease in the quantity of said titanium dioxide in said coating composition necessary to achieve said target brightness (See dependent claim 21 of the `867 Patent).

Referring to Applicant’s claim 19, the `363 Patent as modified by the `867 Patent recites a specific target brightness is achieved with selected amount of titanium dioxide in the absence of said nano-composite material, and wherein said specific target brightness is alternately achieved by replacement of from 25% to 75% of said selected amount of titanium dioxide by addition of an effective amount of said nano-composite material (See dependent claim 22 of the `867 Patent).

Referring to Applicant’s claim 20, the `363 Patent as modified by the `867 Patent recites a specific target brightness is achieved with selected amount of titanium dioxide in the absence of said nano-composite material, and wherein said specific target brightness is alternately achieved by replacement of 50% said selected amount of titanium dioxide by addition of an effective amount of said nano-composite material (See dependent claim 23 of the `867 Patent).

Referring to Applicant’s claim 21, the `363 Patent as modified by the `867 Patent recites a specific target brightness is achieved with selected amount of titanium dioxide in the absence of said nano-composite material, and wherein said specific target brightness is alternately achieved by replacement of 25% of said selected amount of titanium dioxide by addition of an effective amount of said nano-composite material (See dependent claim 24 of the `867 Patent).

Referring to Applicant’s claim 22, the `363 Patent as modified by the `867 Patent recites said nano-composite material comprises a viscosity modifier (See dependent claim 25 of the `867 Patent).

Referring to Applicant’s claim 23, the `363 Patent as modified by the `867 Patent recites said nano-composite material comprises an immobilization time reduction agent (See dependent claim 26 of the `867 Patent).

Referring to Applicant’s claim 24, the `363 Patent as modified by the `867 Patent recites said nano-composite material comprises a surface strength improvement agent, as measured by IGT pick test results (See dependent claim 27 of the `867 Patent).

Referring to Applicant’s claim 25, the `363 Patent as modified by the `867 Patent recites said nano-composite material comprises a blister resistance improvement agent, as measured by IGT blister test results (See dependent claim 28 of the `867 Patent).

Referring to Applicant’s claim 26, the `363 Patent as modified by the `867 Patent recites said nano-composite material comprises a surface appearance improvement agent (See dependent claim 29 of the `867 Patent).

Referring to Applicant’s claim 27, the `363 Patent as modified by the `867 Patent recites said nano-composite material comprises a surface smoothness improvement agent, as measured by Parker Print Smoothness testing (See dependent claim 30 of the `867 Patent).

Referring to Applicant’s claim 28, the `363 Patent as modified by the `867 Patent recites said nano-composite material comprises a whiteness (“L” value) improvement agent (See dependent claim 31 of the `867 Patent).

Referring to Applicant’s claim 29, the `363 Patent as modified by the `867 Patent recites said nano-composite material comprises a green shade (“a” value) improvement agent (See dependent claim 32 of the `867 Patent).

Referring to Applicant’s claim 30, the `363 Patent as modified by the `867 Patent recites said nano-composite material comprises a blue-white shade improvement agent (See dependent claim 33 of the `867 Patent).

Referring to Applicant’s claim 31, the `363 Patent as modified by the `867 Patent recites said nano-composite material comprises a surface finish agent, whereby a low gloss matte finish is provided in a coated sheet (See dependent claim 34 of the `867 Patent). 

Referring to Applicant’s claim 32, the `363 Patent as modified by the `867 Patent recites said nano-composite material comprises a caliper enhancing constituent in said coating composition, wherein a coated sheet of increased caliper is provided (See dependent claim 35 of the `867 Patent).

Referring to Applicant’s claim 33, the `363 Patent as modified by the `867 Patent recites said coating composition comprises both said nano-composite material and a selected synthetic calcium silicate hydrate (See dependent claim 36 of the `867 Patent). 

Referring to Applicant’s claim 34, the `363 Patent as modified by the `867 Patent recites said selected synthetic calcium silicate hydrate comprises aragonite (See dependent claim 37 of the `867 Patent).

Referring to Applicant’s claim 35, the `363 Patent as modified by the `867 Patent recites said coating composition further comprises any one or more of (a) titanium dioxide, and (b) ground calcium carbonate, and wherein providing an effective amount of said nano-composite material in said coating composition allows decrease in the quantity of said one or more of (1) titanium dioxide, and (2) ground calcium carbonate, in said coating composition (See dependent claim 38 of the `867 Patent).

Referring to Applicant’s claim 36, the `363 Patent as modified by the `867 Patent recites said clay in said coating composition comprises any one or more of (a) calcined clay and (b) natural clay, and wherein providing an effective amount of said nano-composite material in said coating composition allows decrease in the quantity of said one or more of (1) calcined clay or (2) natural clay, in said coating composition (See dependent claim 38 of the `867 Patent).

Referring to Applicant’s claim 37, the `363 Patent as modified by the `867 Patent recites said screen of selected size comprises a 100 mesh screen (See dependent claim 16 of the `867 Patent). 

Claims 38-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,077,363 B2 (hereinafter “`363 Patent”) in view of U.S. Patent No. 9,708,770 B2 (hereinafter “`770 Patent).

Referring to Applicant’s independent claim 38, the `363 Patent recites a composition of matter comprising (a) a nano-composite material, said nano-composite material comprising an amorphous silica component, said amorphous silica component provided in three-dimensional haystack or globular configuration that presents a structure having interstitial spaces between amorphous silica structures with inner layers and outer layers with irregular interlacing amorphous silica structures or filaments which are fixed in relation to each other (See independent claim 1 of the `363 Patent), and (b) a crystalline calcium carbonate component, said crystalline calcium carbonate component comprising nano aragonite needle structures, said nano aragonite needle structures arising from said amorphous silica component (See independent claim 1 of the `363 Patent), (c) said nano-composite material having a major axis of length L in the range from 10 microns to 40 microns and a surface area of from 40 meters squared per gram to 200 meters squared per gram (See independent claim 1 of the `363 Patent).
Although the `363 Patent recites the composition of matter (See independent claim 1 of the `363 Patent), the `363 Patent does not recite “a coated, calendared, paperboard, comprising: (a) one or more layers of kraft pulp; (b) a base coating…..and (2) clay” according to Applicant’s claim language.
However, the ‘770 Patent recites coated, calendared, paperboard (See independent claim 1 of the `770 Patent), comprising: (a) one or more layers of kraft pulp (See independent claim 1 of the `770 Patent); (b) a base coating, said base coating comprising a coating composition (See 

Referring to Applicant’s claim 39, the `363 Patent as modified by the `770 Patent recites further comprising a top coating (See dependent claim 2 of the `770 Patent), wherein said top coating comprises: (1) a nano-composite material (See dependent claim 2 of the `770 Patent), said nano-composite material comprising an amorphous silica component (See dependent claim 2 of the `770 Patent), said amorphous silica component provided in three-dimensional haystack or globular configuration that presents a structure having interstitial spaces between amorphous silica components with inner layers and outer layers with irregular interlacing amorphous silica components or filaments which are fixed in relation to each other (See dependent claim 2 of the `770 Patent), and a crystalline calcium carbonate component (See dependent claim 2 of the `770 Patent), said crystalline calcium carbonate component comprising nano aragonite needle structures (See dependent claim 2 of the `770 Patent), said nano aragonite needle structures arising from said amorphous silica component (See dependent claim 2 of the `770 Patent), said nano-composite material having a major axis of length L in the range from 10 microns to 40 microns and a surface area of from 40 meters squared per gram to 200 meters squared per gram (See dependent claim 2 of the `770 Patent); and (2) clay (See dependent claim 2 of the `770 Patent).

Referring to Applicant’s claim 40, the `363 Patent as modified by the `770 Patent recites said kraft pulp comprises unbleached kraft pulp (See dependent claim 3 of the `770 Patent).

Referring to Applicant’s claim 41, the `363 Patent as modified by the `770 Patent recites said paperboard has an IGT Pick of at least 100 (See dependent claim 4 of the `770 Patent).

Referring to Applicant’s claim 42, the `363 Patent as modified by the `770 Patent recites said paperboard has an IGT Blister of least 92 (See dependent claim 5 of the `770 Patent).

Referring to Applicant’s claim 43, the `363 Patent as modified by the `770 Patent recites said paperboard has an AGT Appearance of at least 8 (See dependent claim 6 of the `770 Patent).

Referring to Applicant’s claim 44, the `363 Patent as modified by the `770 Patent recites said paperboard has an ISO Opacity of at least 88.0 (See dependent claim 7 of the `770 Patent).

Referring to Applicant’s claim 45, the `363 Patent as modified by the `770 Patent recites said paperboard has a Tappi Opacity of at least 86.0 (See dependent claim 8 of the `770 Patent).

Referring to Applicant’s independent claim 46, the `363 Patent recites a composition of matter comprising (a) a nano-composite material, said nano-composite material comprising an amorphous silica component, said amorphous silica component provided in three-dimensional haystack or globular configuration that presents a structure having interstitial spaces between amorphous silica structures with inner layers and outer layers with irregular interlacing amorphous silica structures or filaments which are fixed in relation to each other (See independent claim 1 of the `363 Patent), and (b) a crystalline calcium carbonate component, said 
Although the `363 Patent recites the composition of matter (See independent claim 1 of the `363 Patent), the `363 Patent does not recite “paper, comprising paper, paperboard, or label stock, and a coating composition, said coating composition comprising…..(b) clay; and (c) said coating composition, after mixing, passes through a 100 mesh screen” according to Applicant’s claim language.
However, the ‘770 Patent recites a paper, comprising paper, paperboard, or label stock, and a coating composition (See independent claim 9 of the `770 Patent), said coating composition comprising: (a) a nano-composite material (See independent claim 9 of the `770 Patent), said nano-composite material comprising a fibrous amorphous silica component (See independent claim 9 of the `770 Patent), said fibrous amorphous silica component provided in three-dimensional haystack or globular configuration that presents a fibrous structure having interstitial spaces between amorphous silica fibers with inner layers and outer layers with irregular interlacing amorphous silica fibers or filaments which are fixed in relation to each other (See independent claim 9 of the `770 Patent), and a crystalline calcium carbonate component (See independent claim 9 of the `770 Patent), said crystalline calcium carbonate component comprising aragonite needle structures (See independent claim 9 of the `770 Patent), said aragonite needle structures arising from said fibrous amorphous silica component (See independent claim 9 of the `770 Patent), said nano-composite material having a major axis of 

Referring to Applicant’s independent claim 47, the `363 Patent recites a composition of matter comprising (a) a nano-composite material, said nano-composite material comprising an amorphous silica component, said amorphous silica component provided in three-dimensional haystack or globular configuration that presents a structure having interstitial spaces between 
Although the `363 Patent recites the composition of matter (See independent claim 1 of the `363 Patent), the `363 Patent does not recite “paper, comprising paper, paperboard, or label stock, and a coating composition, said coating composition comprising…..(b) clay; and (c) said coating composition, after mixing, passes through a 100 mesh screen” according to Applicant’s claim language.
However, the ‘770 Patent recites a paper, comprising paper, paperboard, or label stock, and a coating composition (See independent claim 9 of the `770 Patent), said coating composition comprising: (a) a nano-composite material (See independent claim 9 of the `770 Patent), said nano-composite material comprising a fibrous amorphous silica component (See independent claim 9 of the `770 Patent), said fibrous amorphous silica component provided in three-dimensional haystack or globular configuration that presents a fibrous structure having interstitial spaces between amorphous silica fibers with inner layers and outer layers with irregular interlacing amorphous silica fibers or filaments which are fixed in relation to each other (See independent claim 9 of the `770 Patent), and a crystalline calcium carbonate component (See independent claim 9 of the `770 Patent), said crystalline calcium carbonate component 

Response to Arguments
Applicant’s terminal disclaimers, see Response under 37 CFR Section 1.111, filed August 24, 2021, with respect to the rejection of claims 1-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-38 of U.S. Patent No. 9,580,867 B2 and the rejection of claims 38-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,708,770 B2 have overcome the aforementioned nonstatutory double patenting rejections.  Therefore, the aforementioned claim rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of U.S. Patent No. 10,077,363 B2; U.S. Patent No. 9,708,770 B2; and, U.S. Patent No. 9,580,867 B2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731